DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9, 10, 18, and 19 are objected to because of the following informalities:  
Regarding claims 9 and 18 -- Claim 9, line 1, and claim 18, line 2, “a second wireless device” should be -- the second wireless device -- or -- another wireless device --.  
Claim 10 should depend from claim 9.
Claim 19 should depend from claim 18.

Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4-6, 8-11, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2021/0352710 A1) hereinafter Lu in view of Li et al. (US 2021/0314929 A1) hereinafter Li.

Regarding claims 1, 11, and 20 – Lu discloses receiving, by a first wireless device from a second wireless device, an indication of: one or more first resources of a first sidelink transport block; and a priority of the first sidelink transport block, refer to Figures 8, 10, and paragraphs [0028], [0032], [0078], [0082], [0100], [0104].
Lu teaches based on the priority and a priority threshold, continuing a sidelink transmission of one or more second resources that overlap with the one or more first resources if the priority of the first resource is higher than the priority of the second resource, refer to paragraphs [0064], [0074], [0168], [0170].
Lu does not explicitly teach based on the priority and a priority threshold, dropping a sidelink transmission of one or more second resources that overlap with the one or more first resources.
Li discloses based on the priority and a priority threshold, dropping a sidelink transmission of one or more second resources that overlap with the one or more first resources, refer to paragraphs [0017], [0075], [0274], [0302], [0373], [0431], [0434], and claim 3.
It would have been obvious to an ordinary person of skill in the art before the filing date of the application to combine Lu with Li to provide Lu with based on the priority and a priority threshold, dropping a sidelink transmission of one or more second resources that overlap with the one or more first resources.

The benefit being is that the overlap second resources will be dropped and not interfere with the first resources.
Regarding claims 4 and 14 – Lu discloses receiving, from a base station, a message indicating the priority threshold, refer to Figure 10 and paragraphs [0028], [0032], [0033], [0122].
Regarding claim 5 – Lu discloses the message is received via a radio resource control message (a higher layer) or a system information block, refer to paragraph [0032].
Regarding claims 6 and 15 – Lu discloses the priority threshold is preconfigured, refer to Figure 10 and paragraphs [0028], [0032], [0033], [0122].
Regarding claims 8 and 17 – Lu discloses the priority threshold is for preemption of the sidelink transmission, refer to Figure 10 and paragraph [0122].
Regarding claims 9 and 18 – Lu discloses the one or more first resources; and the priority, refer to Figures 8, 10, and paragraphs [0028], [0032], [0078], [0082], [0100], [0104].
Regarding claims 10 and 19 - Lu discloses the priority is less than the priority threshold, refer to Figure 10 and paragraphs [0049], [0052], [0063], [0073].

Allowable Subject Matter
s 2, 3, 7, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoang et al. (US 2021/0243749 A1) discloses NR V2X – methods for data transmission in wireless systems.
Cao et al. (US 2021/0051525 A1) discloses sensing and resource allocation based on priorities for sidelink transmissions.
Chae et al. (US 2021/0051673 A1) discloses sidelink resource pool selection for urgent packet transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
7 December 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465